.State of Vermont
                            Superior Court—Environmental Division

======================================================================
                   ENTRY REGARDING MOTION
======================================================================

In re Lawrence Site Plan Approval                            Docket No. 166-10-10 Vtec
(Appeal from Town of Brattleboro Development Review Board decision)

Title: Motion for Appropriate Court Action as a Result of Appellant’s Failure to
       File Brief as Ordered (Filing No. 16)
Filed: September 15, 2011
Filed By: Jodi P. French, Attorney for Interested Person Town of Brattleboro
Response in opposition filed on 10/4/11 by Judith Brownlow, Attorney for
     Appellant Xavier Rockwell, Esq.


    X Granted                       Denied                      ___ Other

        Interested Person Town of Brattleboro (“the Town”) requests that the Court take
appropriate action after Appellant Xavier Rockwell, Esq. (“Appellant”) failed to file a brief as
directed by our Entry Order of July 27, 2011. Appellant’s brief was to be filed no later than
August 29, 2011. The Town filed its motion for appropriate court action on September 15, 2011,
seventeen days after Appellant’s deadline had passed. In its motion, the Town asks the Court
to consider all options available, including dismissing this appeal.
        Twenty-one days after the deadline for filing her brief had passed, and four days after
the Town filed its motion, Appellant filed a separate motion seeking an enlargement of time to
file her brief. On September 22, 2011, we issued an Entry Order denying Appellant’s request.
Then, on October 4, 2011, Appellant filed a response in opposition to the Town’s pending
motion, as well as a one-page “Brief in a Nutshell.”1 Appellant submitted this brief after having
received our September 22, 2011 Entry Order denying her request for additional time to file her
appellate brief.
      We now consider the Town’s pending motion as well as Appellant’s arguments
opposing that motion.
        Appellant makes four arguments in response to the Town’s motion for appropriate court
action. First, she states that she “repeats and re-alleges” the arguments she made in response to
motions already ruled upon by this Court, and that she “repeats and re-alleges her Revised
Statement of Questions,” which the Court had ordered stricken in an April 13, 2011 Entry Order
due to Appellant’s failure to comply with the Court’s January 19, 2011 Scheduling Order.
(Opp’n to Mots. to Dismiss and Appellant’s Nutshell Br. 1–2, filed Oct. 4, 2011.); see Entry Order
on Appellant’s Motion to Revise Statement of Questions, slip op. at 1 (Vt. Super. Ct. Envtl. Div.


1
 In our September 22, 2011 Entry Order, we indicated to Appellant that the deadline for her response was
October 3. Despite the untimely filing of her response, we chose to accept it.
In re Lawrence Site Plan Approval, No. 166-10-10 Vtec (EO on Motion for Court Action) (10-17-2011) Pg. 2 of 4.


Apr. 13, 2011). Second, Appellant claims a free speech right to file a brief, even after the filing
deadline has passed. Third, she alleges that the Court hid the deadline for the “filing of
Appellant Briefs at the ends of other Entry Orders.” (Id. at 2.) Fourth, Appellant seeks review
of the substantive issues she has raised on appeal.
        In response to Appellant’s first argument, we note that she has not brought to our
attention any argument from her previous filings that is germane to our resolution of the
pending motion. We have reviewed Appellant’s filings and discern no basis for revisiting
rulings already rendered.
        Turning to Appellant’s second argument, Appellant does not offer an explanation for
why “free speech rights” allow a litigant to ignore court procedures or deadlines. We have
already addressed the consequences of her failure to follow the deadline we set for the filing of
an appellant’s brief. See September 22, 2011 Entry Order. Appellant has failed to provide a
suitable rationale for us to disturb the legal conclusions contained in that Entry Order;
accordingly, we decline to revisit and revise our prior determinations.
        Appellant has also provided no citations to a legal foundation for her assertion that “free
speech rights” allow her to disregard the filing deadlines established by a court; nor has our
own research revealed such a foundation. We conclude that the right to free speech found in
the United States and Vermont Constitutions does not permit a litigant to freely disregard Court
orders and filing deadlines. We therefore decline to allow Appellant to disregard well-
established court procedures and filing deadlines.
        As to Appellant’s third argument—that this Court “hid” the briefing deadline in one of
its July 27, 2011 Entry Orders—we note that the Court already responded to this argument by
reminding Appellant that she has a duty and an ethical obligation, as a licensed attorney, to
read, understand, and comply with all court orders. See Entry Order on Appellant’s Motion for
Enlargement of Time, slip op. at 2 (Vt. Super. Ct. Envtl. Div. Sept. 22, 2011). In our Entry Order
of September 22, we concluded that “a simple reading of our Entry Orders would have
provided clear notice of the deadline” and that she “waived the right to file a brief by not doing
so on a timely basis.” Id. at 2. We see no need for further response to Appellant's assertion
here, particularly in light of the fact that the subject entry order consisted of only one page and
the briefing deadline was in bold font.
        Turning to Appellant’s fourth and final argument, while we have reviewed her
discussion of the merits of the issues she raises in this appeal, we discern from it no rationale
that salvages Appellant’s appeal from dismissal. To the extent that Appellant’s “Brief in a
Nutshell” presents the substantive basis of her appeal, her arguments appear misplaced. They
are non-responsive to the pending motion, which is limited to determining how the Court
should proceed in this on-the-record appeal, given that Appellant has chosen not to file a timely
appellate brief.
       Further, we note that, even if we were to consider Appellant’s arguments on the
substantive issues in this appeal, it is clear her arguments would be unpersuasive. For example,
Appellant continues to request that this Court admit into evidence documents that were not
offered or admitted in the proceedings below before the Town of Brattleboro Development
Review Board (“the DRB”). She appears unable to grasp the concept of on-the-record appellate
review, wherein our sole responsibility is to review the record established below; we cannot
consider new evidence or render our own findings of fact. See, e.g., In re Saman ROW
In re Lawrence Site Plan Approval, No. 166-10-10 Vtec (EO on Motion for Court Action) (10-17-2011) Pg. 3 of 4.


Approval, No 176-10-10 Vtec, slip op. at 1 (Vt. Super. Ct. Envtl. Div. Sept. 2, 2011) (Durkin, J.); In
re Byrne Trusts NOV, No. 150-7-80 Vtec, slip op. at 1 (Vt. Envtl. Ct. July 15, 2009) (Durkin, J.).
Second, Appellant argues that the DRB failed to “adequately address” fire and safety issues
raised by the Brattleboro Fire Chief. (Opp’n to Mots. to Dismiss and Appellant’s Nutshell Br. 1–
2, filed Oct. 4, 2011.) However, the very letter on which Appellant relies for her conclusion
shows that the DRB accepted all of the Fire Chief’s recommendations and incorporated them as
Condition 4 in its determination. See In re Matter of Steve Lawrence, Application No. 2010-108,
at 5 (Town of Brattleboro Dev. Review Bd., Sept. 8, 2010).
         Having concluded that Appellants’ arguments opposing the Town’s motion are
unpersuasive, we now consider what action is appropriate for us to take. We note that
appellate review of an issue before the Vermont Supreme Court is waived when an appellant
files a brief that does not raise that specific issue. See In re Smith, Bell & Hauck Real Estate, 132
Vt. 295, 300 (1974) (explaining that appellate jurisdiction only applies to issues raised in an
appellate brief and that “[i]ssues not briefed are waived”); see also In re Appeal of Fowler, 130
Vt. 176, 182 (1972). Moreover, the Vermont Supreme Court has repeatedly asserted that an
appellate court “is not required . . . to undertake a search for claimed error where it is not
adequately briefed, supported by argument, or pointed out in the record before [the court].”
Tallarico v. Brett, 137 Vt. 52, 61 (1979) (quoting In re Wright, 131 Vt. 473, 490 (1973) (citations
omitted)).
        Our review of on-the-record appeals from land use determinations is limited in a
manner similar to the Vermont Supreme Court’s review of decisions on appeal. In each
instance, appellate review is limited to examining the record below and the parties’ briefs;
neither we nor the Supreme Court are authorized to review factual representations not in the
record or to make our own factual findings. See Saman ROW Approval, No. 176-10-10 Vtec,
slip op. at 1; Hoover v. Hoover, 171 Vt. 256, 258 (2000); V.R.A.P. 10(a) (limiting the record to the
transcript and original papers filed with the tribunal below); V.R.E.C.P. 5(a)(2).
         Thus, the appellate briefs we receive in on-the-record appeals are analogous to those the
Vermont Supreme Court receives. Consequently, we will treat issues not raised in briefs as
waived, and we will treat an appellant as waiving her right to review when she fails to timely
file a brief. We therefore decline Appellant’s invitation to look beyond the record below in this
on-the-record appeal. We will also not search the record for legal arguments or factual evidence
not brought to our attention by Appellant.
        We conclude that Appellant here has waived her right to appellate review because she
failed to file an appellate brief by the deadline imposed in our July 27, 2011 Entry Order. We
will not search the record of the DRB proceedings for unspecified errors to compensate for
Appellant’s failure to timely file a brief; to do so would be unfair to the other parties in this
appeal and would put the Court in the position of advocate rather than neutral arbiter.2
       We regret that Appellant’s actions and inactions have prevented us from reviewing her
appeal on its merits. However, as summarized in our Entry Order of September 22, 2011,
because Appellant has caused repeated delays thus far in this appeal and has therefore caused
unnecessary detriment to the other parties, we decline to reverse our prior ruling that Appellant

2
  We are concerned about making a litigant’s arguments for her, particularly because disadvantage to the other
parties could result. See Ricci v. Bove’s Administrator, 116 Vt. 406, 411 (1951) (“[E]very person is entitled by law
not only to a fair trial of his case, but one free as may be from suspicion of partiality.”).
In re Lawrence Site Plan Approval, No. 166-10-10 Vtec (EO on Motion for Court Action) (10-17-2011) Pg. 4 of 4.


waived her opportunity to file an appellate brief. The record indicates that the Court clearly
warned Appellant that she may face sanctions, including dismissal, if she caused further delays
or did not comply with the Court’s Orders and filing deadlines therein. See Entry Order on the
Town’s Motion to Dismiss, slip op. at 2 (Vt. Super. Ct. Envtl. Div. Apr. 13, 2011); Entry Order on
Appellant’s Motion to Revise Statement of Questions, slip op. at 2 (Vt. Super. Ct. Envtl. Div.
Apr. 13, 2011).
       We therefore GRANT the Town’s motion for appropriate court action and conclude that
this appeal must be DISMISSED, with prejudice.
         This concludes the current proceedings before this Court in this on-the-record appeal.




________________________________________             October 17, 2011 _
       Thomas S. Durkin, Judge                           Date
======================================================================
Date copies sent to: ____________                                          Clerk's Initials _______
Copies sent to:
  Appellant Xavier Rockwell, Esq.
  Judith Brownlow, Attorney for Appellant Xavier Rockwell, Esq.
  Jodi P. French, Attorney for Interested Person Town of Brattleboro
  Appellee Stephen Lawrence, Pro Se